FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                          October 16, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                             No. 19-6167
 v.                                                (D.C. No. 5:13-CR-00289-HE-1)
                                                          (W.D. Oklahoma)
 WILLIAM R. DONOVAN,

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before McHUGH, EBEL, and EID, Circuit Judges.
                  _________________________________

                               I.   INTRODUCTION

      William R. Donovan stipulated to four violations of the conditions of his

supervised release from a conviction for conspiracy to commit bank fraud. The

district court revoked his release and sentenced him to 18 months’ imprisonment,

above the 6–12 month range recommended by the advisory policy statements found

in Chapter 7 of the Sentencing Guidelines, but below the 24-month statutory

maximum. Mr. Donovan appeals this sentence on grounds of procedural and

substantive unreasonableness. Both challenges stem from his argument that the court



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
impermissibly premised its sentencing decision on unproven, uncharged factual

allegations that Mr. Donovan was involved in several tag agency burglaries under

investigation by a local Oklahoma police department.

      Exercising jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291, we

affirm the district court’s sentence as both reasoned and reasonable. There was no

plain procedural error, because the court’s sentencing decision was premised not on

the uncharged factual allegations Mr. Donovan complains of, but rather on conduct to

which he admitted—primarily, purposefully deceiving his probation officer. There

was also no substantive error: The court did not abuse its discretion by imposing a

sentence six months longer than the high end of the Guidelines range, because its

reasoning closely matched the core Chapter 7 guidance pertaining to revocation

sentencing philosophy.

                               II.   BACKGROUND

      On December 10, 2013, a federal grand jury returned a seven-count indictment

against Mr. Donovan and two co-defendants, charging Mr. Donovan with three

counts of bank fraud, in violation of 18 U.S.C. § 1344, three counts of aggravated

identity theft, in violation of 18 U.S.C. § 1028A, and one count of conspiracy to

commit those offenses, in violation of 18 U.S.C. § 371. These charges stemmed from

allegations that Mr. Donovan engaged in a scheme to make fraudulent personal

identification documents, using employee information stolen from a petroleum

transportation services company at which he worked, for the purpose of cashing



                                          2
counterfeit checks. The scheme involved burglarizing Oklahoma tag agencies1 to

steal items used to create false IDs, “including printers, cameras, blank driver’s

license card stock, copies of birth certificates, copies of marriage licenses, [and]

driver’s license applications.” Supp. ROA at 7. Mr. Donovan admitted to federal

investigators that he was involved in various Oklahoma tag agency burglaries

committed in 2013. He also admitted to making counterfeit driver’s licenses to cash

counterfeit checks. The scheme resulted in the successful cashing of 36 counterfeit

checks, for a total loss of $44,883.

      On February 3, 2014, Mr. Donovan entered a plea agreement with the

government, pursuant to which he pleaded guilty to the one charged count of

conspiracy, in violation of 18 U.S.C. § 371, and the government dismissed the other

counts. The district court accepted this plea and, on September 4, 2014, sentenced

Mr. Donovan to 60 months in prison followed by three years of supervised release.

      Mr. Donovan was released from prison and began serving his three-year term

of supervised release on November 1, 2017. On April 2, 2019, Mr. Donovan’s



      1
         Tag agencies are private companies that provide vehicle licensing and
registration services. “Although tag agencies are run by private individuals, the
services they provide come from, and monies collected go to, the Oklahoma Tax
Commission.” Find a Tag Agent, Oklahoma Tax Commission,
http://www.ok.gov/tax/Individuals/Motor_Vehicle/Find_a_Tag_Agent/ (last modified
July 23, 2018). Tag agencies have a monopoly on driver’s license services in
Oklahoma, which is “the only state that handles driver’s licenses exclusively through
privately owned, state-subsidized businesses.” Jeff Raymond, As State Government
Goes More Digital, Tag Agencies Endure, Oklahoma Watch (May 6, 2019),
http://oklahomawatch.org/2019/05/06/even-with-digital-drivers-licenses-tag-
agencies-likely-to-remain/.
                                            3
probation officer notified the federal district court for the Western District of

Oklahoma that Mr. Donovan had submitted nine methamphetamine-positive urine

samples between November 7, 2018, and March 5, 2019, and had failed to submit a

urine sample as directed four times in the first three months of 2019. As a result,

Mr. Donovan was referred to the Court-Assisted Recovery Effort program (“CARE”).

After some initial success with that program, Mr. Donovan again submitted

methamphetamine-positive urine samples in August and September of 2019.

      On October 3, 2019, Detective William Carpenter of the Mustang, Oklahoma

police department (“Mustang PD”) contacted Mr. Donovan’s probation officer.

Detective Carpenter informed the probation officer that Mr. Donovan was a primary

suspect in three Oklahoma tag agency burglaries under investigation by the Mustang

PD—one in May 2019 and two in September 2019. Detective Carpenter told the

probation officer that Mr. Donovan’s vehicle was identified on surveillance video

and in photos from the two September burglaries. From the video, Detective

Carpenter estimated that the primary suspect was around 6’5” tall, which he averred

also pointed to Mr. Donovan, who is 6’7”.

      Based on the drug testing violations and the information from Detective

Carpenter, the probation office conducted a search of Mr. Donovan’s residence on

October 10, 2019. The search revealed that Mr. Donovan was using a computer

program to illegally download software. The government’s search of his person

revealed a USB drive containing the personal information of individuals that

Mr. Donovan did not have permission to possess. The government also found illegal

                                            4
drugs in Mr. Donovan’s residence and items indicating drug use. When questioned

about the recent tag agency burglaries by Detective Carpenter, who participated in

the search, Mr. Donovan denied any involvement.

      The October search also turned up a check, dated August 21, 2019, and made

out to Mr. Donovan from Vantage Point ITAD, a company whose services include

“safely extracting data from computers which could contain sensitive information.”2

ROA Vol. 2 at 3. Mr. Donovan admitted that he had been working “on the side” for

Vantage Point. Id. Mr. Donovan interviewed with Vantage Point in July 2019, and

his probation officer advised him around that time that she would need to conduct “a

very detailed conversation” with Vantage Point prior to his accepting employment

with the company, given that his past conduct “included accessing a network to steal

people’s personal information.” Id. Mr. Donovan had at that point agreed to remain at

his job at a pallet shipping company and to refrain from pursuing employment at

Vantage Point until he proceeded further in the CARE program.

      Following the search, Mr. Donovan’s probation officer instructed him to

continue complying with the mandated drug testing and counseling conditions of his

supervised release. Four days later, on October 14, 2019, Mr. Donovan failed to

report to a required drug counseling session.




      2
        At oral argument, the government described Vantage Point as “an
information technology asset disposition firm,” which resells businesses’ used
computer hardware after wiping it of any sensitive information. Oral Arg.
at 17:10-17:35.
                                          5
      On October 16, 2019, the probation office issued a warrant recommending that

Mr. Donovan’s term of supervised release be revoked, which the district court

approved. Mr. Donovan was taken into custody that same day. The warrant alleged

five violations of the conditions of Mr. Donovan’s supervised release: that he

(1) committed a crime by downloading copyrighted computer software;

(2) committed a crime by possessing the identification of another person without

lawful authority; (3) unlawfully possessed and used a controlled substance; (4) lied to

his probation officer about accepting employment at Vantage Point ITAD; and

(5) failed to report for a substance abuse counseling program as directed.

      On October 25, 2019, the probation office issued a violation report explaining

its allegations and its recommendation to revoke Mr. Donovan’s supervised release in

favor of prison time. In a section of the report titled “Adjustment to Supervision,” the

probation office laid out the factual basis for revoking Mr. Donovan’s supervised

release. ROA Vol. 2 at 2–4. Mr. Donovan failed to dispute any of these facts,

including those reported to federal authorities by Detective Carpenter that linked

Mr. Donovan to the recent tag agency burglaries. The report also noted that the drug

offenses alleged in violation #3—possession of a controlled substance and more than

three positive drug tests over the course of a year—subjected Mr. Donovan to

statutorily mandated revocation and imprisonment. See ROA Vol. 2 at 1 (citing

18 U.S.C. §§ 3583(g)(1) and (g)(4)). The conspiracy conviction that resulted in

Mr. Donovan’s term of supervised release led to a statutory maximum revocation

sentence of 24 months. See 18 U.S.C. § 3583(e)(3). Based on the grade of

                                           6
Mr. Donovan’s alleged supervised release violations and his criminal history

category (IV), the probation office calculated an advisory range under the federal

Sentencing Guidelines of 12–18 months. See U.S.S.G. § 7B1.4(a) (term of

imprisonment table for revocation sentences). The probation office, however,

recommended the statutory maximum, 24 months, followed by 12 months of

supervised release.

      Mr. Donovan’s revocation hearing took place on October 28, 2019. At the

outset, the government withdrew alleged violation #2, because possessing the

identification of another person without lawful authority is not a crime under federal

or Oklahoma law. Mr. Donovan stipulated to the remaining four violations of the

terms of his supervised release: illegally downloading copyrighted software

(violation #1); using a controlled substance (#3); lying to his probation officer (#4);

and failing to report for drug counseling (#5). Regarding violation #1, however, the

government informed the court that the monetary value of the copyright infringement

at issue led to a lesser offense than calculated by the probation office—a Grade C

violation of the federal criminal code, rather than Grade B. This reduced the

recommended range of imprisonment under Chapter 7’s advisory policy statements

from 12–18 months to 6–12 months. See U.S.S.G. § 7B1.4(a). The government, the

probation office, and Mr. Donovan all concurred in this reduction of the applicable

policy range, to which the district court responded, “All right.” ROA Vol. 3 at 7.

      Because Mr. Donovan’s stipulation to four violations of the terms of his

supervised release established a clear basis for revocation, the district court heard

                                            7
from both parties “as to what we ought to do in the circumstances.” Id. at 6.

Mr. Donovan requested his sentencing be continued to allow him to first complete

inpatient drug treatment. The government, after contending that drug treatment had

“not worked” for Mr. Donovan, addressed what it deemed “the elephant in the room”:

what he was doing while on supervised release. Id. at 13. Based on the results of the

October search and the tag agency burglary allegations laid out in the violation

report, the government argued that Mr. Donovan was not “merely out here using

methamphetamine,” but that his conduct was “a lot . . . worse than that.” Id. at 14–15.

The government highlighted the alleged facts that Mr. Donovan’s car was picked up

on video surveillance at the burglarized tag agencies and that “the person who was

actually committing the burglary is described as someone very large, I believe

someone six-four to six-six.” Id. at 14. The government then asked the judge to

impose the maximum sentence of 24 months, in line with the probation office’s

recommendation.

      After hearing from both parties, the district court first confirmed with the

government that the Mustang PD’s investigation into the recent tag agency burglaries

had not progressed beyond the preliminary stage. The court then stated that it might

be inclined to take Mr. Donovan’s suggested sentencing approach “if we were here

simply dealing with a matter of violations of the supervised release terms relating to

controlled substances.” Id. at 16. The court found, however, “that the circumstances

here are considerably more serious than that, in terms of the conduct of the

defendant.” Id.

                                           8
       Next, the district court discussed the tag agency burglary allegations contained

in the violation report:

       There’s at least some indication that this investigation going on relating
       to new burglaries of tag agencies, it sounds as though from the
       references to tag numbers and that sort of thing that there may be some
       substance to that.

       Obviously, for present purposes, I’m not going to assume that the
       defendant committed that further offense. That’s not what I’m
       sentencing for here today, even if I did conclude that. But I think it’s
       premature for me to assume that the defendant has, you know, gone
       back to the same course of conduct again.

       The evidence here I think is sufficient to persuade me that he might be. I
       mean, I can’t think of any other reason why he would be downloading
       the kind of stuff he was downloading and the sorts of personal
       identification information that he apparently had on him and that sort of
       thing.

Id. at 16–17.

       The district court added a final disclaimer to its discussion of the recent tag

agency burglaries before addressing the violations to which Mr. Donovan stipulated:

       [A]s I say, I don’t think it’s appropriate for me to proceed on the
       assumption he’s been out bumping off tag agencies. But I do think that
       what strikes me as the most serious aspect of the circumstances here,
       separate and apart from the drug use, has to do with the violation that,
       essentially, said he was lying to the probation officer. It was a very
       important thing he was lying about.

       At the time he went on supervised release, as I said, it was against the
       backdrop of this history of fraudulent activity of accessing information
       from employers or others and . . . the violation report indicates that the
       probation officer said, look, if you’re going to go to work for this
       Vantage Point outfit, we’ve got to make darn sure they know what your
       background is because of the potential there for him to be in a position
       with a company like Vantage Point where he could access the same
       sorts of information.


                                            9
      And if we’re going to put him in a position where there’s that kind of a
      risk, then, as the violation report indicates, it makes an abundant amount
      of sense to make sure that that prospective employer knows the history
      and knows explicitly the risk they’re assuming by hiring the defendant.

      The defendant says, according to the report here, that he’s going to do
      that sometime later . . . , when, in fact, he went ahead and essentially
      misrepresented that to the probation officer and went ahead to go to
      work for Vantage Point working on the side for them. . . .

      [T]hat’s the sort of a breach of confidence, a breach of the necessary
      conduct for the supervision relationship to work properly . . . that, in my
      view, is a very serious violation here that I think requires a meaningful
      response. . . .

      [T]he breach of a duty of truthfulness and candor to the probation
      officer is a serious enough matter that there needs to be a meaningful
      sentence imposed here, and so that’s what I’m going to do.

Id. at 17–18.

     The district court then sentenced Mr. Donovan to 18 months of imprisonment

followed by 12 months of supervised release. When Mr. Donovan’s defense counsel

was asked by the court whether, “beyond the matters [he’d] previously noted,” there

was “any reason why the sentences imposed by the Court would be improper,” he

answered in the negative. This appeal followed.

                                 III.   DISCUSSION

      “When a convicted defendant violates a condition of supervised release, the

sentencing judge may revoke the term of supervised release and impose prison time.”

United States v. Vigil, 696 F.3d 997, 1002 (10th Cir. 2012). “In imposing a sentence

for a violation of supervised release, a district court is required to consider the policy

statements contained in Chapter 7 of the Sentencing Guidelines and a number of


                                            10
factors enumerated in 18 U.S.C. § 3553(a).” United States v. Ortiz-Lazaro, 884 F.3d

1259, 1262 (10th Cir. 2018); see 18 U.S.C. § 3583(e)(3) (“The court may, after

considering the factors set forth in” certain subsections of § 3553(a), “revoke a term

of supervised release” and impose a prison sentence.). “All discussions of applicable

sentences before a district court following the revocation of supervised release should

be grounded in the common understanding that the district court may impose any

sentence within the statutory maximum.” Vigil, 696 F.3d at 1002 (quotation marks

omitted).

      “We review all sentences, including those imposed for violations of supervised

release, for reasonableness.” United States v. Rausch, 638 F.3d 1296, 1302 (10th Cir.

2011), overruled on other grounds by United States v. Bustamante-Conchas, 850

F.3d 1130 (10th Cir. 2017) (en banc). “When we review for reasonableness, our

review includes both a procedural component, encompassing the method by which a

sentence was calculated, as well as a substantive component, which relates to the

length of the resulting sentence.” Ortiz-Lazaro, 884 F.3d at 1261 (internal quotation

marks omitted). “[I]mposition of a sentence in excess of that recommended by the

Chapter 7 policy statements of the Sentencing Guidelines will be upheld if it can be

determined from the record to have been reasoned and reasonable.” United States v.

Tedford, 405 F.3d 1159, 1161 (10th Cir. 2005) (internal quotation marks omitted).

“[A] ‘reasoned’ sentence is one that is ‘procedurally reasonable’; and a ‘reasonable’

sentence is one that is ‘substantively reasonable.’” United States v. McBride, 633



                                          11
F.3d 1229, 1232 (10th Cir. 2011). “To say that the district court acted reasonably—

either procedurally or substantively—is to say that it did not abuse its discretion.” Id.

      We address in turn Mr. Donovan’s procedural and substantive reasonableness

challenges to his 18-month revocation sentence.

                           A. Procedural Reasonableness

      “Review for procedural reasonableness focuses on whether the district court

committed any error in calculating or explaining the sentence.” United States v.

Friedman, 554 F.3d 1301, 1307 (10th Cir. 2009). Procedural errors include “failing

to calculate (or improperly calculating) the Guidelines range, treating the Guidelines

as mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen sentence—

including an explanation for any deviation from the Guidelines range.” Gall v. United

States, 552 U.S. 38, 51 (2007).

      Mr. Donovan argues that his 18-month revocation sentence is procedurally

unreasonable because it was premised on unproven facts contained in the probation

report—namely, uncharged allegations regarding the 2019 tag agency burglaries

under investigation by the Mustang PD. The first hurdle Mr. Donovan faces in

advancing this argument is his failure to object to the district court’s purported

consideration of such unproven, uncharged allegations at the hearing. Specifically,

after the court announced its sentencing decision, Mr. Donovan declined the

opportunity to place in the record any reason why the sentence imposed was

improper. Thus,

                                           12
      [i]n this case a sufficient opportunity [to object] was made available. If
      [Mr. Donovan] had objections to the sentence imposed or, more
      particularly, to the decision-making process, he could and should have
      raised them at a time and in such a way as to afford the trial judge an
      opportunity to correct any error, clarify any ambiguity or elaborate as
      necessary.

See United States v. Steele, 603 F.3d 803, 807 (10th Cir. 2010). Accordingly, we

review his procedural objection only for plain error. See United States v. Ruby, 706

F.3d 1221, 1225–26 (10th Cir. 2013); see also McBride, 633 F.3d at 1233 (reviewing

for plain error when the defendant did not contemporaneously object to the district

court’s consideration of “allegations that had neither been stipulated to, nor proven

by the presentation of evidence” at the revocation hearing).3


      3
        Mr. Donovan argues that no contemporaneous objection was needed to
preserve the issue for appellate review because “[t]here is no doubt that the district
court was aware of the impropriety of relying on the unproven allegations,” and
therefore objecting “on this basis could hardly have served any purpose.” Appellant
Br. at 13.

      In United States v. Hernandez-Rodriguez, 352 F.3d 1325, 1328 (10th Cir.
2003), we held that

      when the district court sua sponte raises and explicitly resolves an issue
      of law on the merits, the appellant may challenge that ruling on appeal
      on the ground addressed by the district court even if he failed to raise
      the issue in district court. In such a case, review on appeal is not for
      “plain error,” but is subject to the same standard of appellate review that
      would be applicable if the appellant had properly raised the issue.

This rule is based on the principle that “appellate courts can reach issues that were
either ‘pressed’ by the appellant before, or ‘passed upon’ by, the lower court.”
Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 992 (10th Cir. 2019) (quotation
marks omitted). “An appellate court is therefore ‘permit[ed] review of an issue not
pressed so long as it has been passed upon.’” Id. (quoting United States v. Williams,
504 U.S. 36, 41 (1992)). “A court ‘passes upon’ an issue when it applies the relevant
law to the relevant facts.” Id. (internal quotation marks omitted).
                                          13
      “Under plain error review, the defendant must demonstrate (1) there is error,

(2) that is plain, (3) which affects substantial rights, and (4) which seriously affects

the fairness, integrity, or public reputation of judicial proceedings.” Ruby, 706 F.3d

at 1226. The first element is comprised of two sequential steps—determining whether

the district court committed the claimed error, and if it did, then determining the

subsidiary legal question of whether the court’s action (or omission) actually

constituted error. Here, Mr. Donovan’s challenge fails at the threshold step, because,

contrary to his assertion, the court did not base its sentence upon unproven,

uncharged factual allegations.

      To be sure, in addressing what the government called “the elephant in the

room,” ROA Vol. 3 at 13—the uncharged tag agency burglary allegations discussed

in Mr. Donovan’s violation report—the district court did note “that there may be

some substance” to those allegations. Id. at 16. And the court did go on to state that

the evidence was “sufficient to persuade me that [Mr. Donovan] might” have

committed the recent burglaries, because it could not “think of any other reason why



       We reject Mr. Donovan’s argument that the plain error standard does not
apply, because the record shows that the district court did not fully pass upon the
issue of whether a sentencing decision can be based partly on unproven, uncharged
allegations in a violation report. But even if we determined that the district court did
directly decide this issue, such a conclusion would be of little help to Mr. Donovan.
That is because the court deemed it inappropriate to base its sentencing decision on
the uncharged allegations, and nothing in the record clearly indicates it ignored its
own conclusion on that front. Cf. United States v. Hernandez-Martinez, 485 F.3d
270, 274 (5th Cir. 2007) (“Ultimately, any difference between the two proffered
standards of review for a revocation sentence would not affect [the defendant’s]
fate.”).
                                            14
he would be downloading the kind of stuff he was downloading and the sorts of

personal identification information that he apparently had on him.” Id. at 16–17.

Standing alone, these statements might well lead us to conclude that the imposition of

Mr. Donovan’s 18-month revocation sentence was based at least in part on these

factual allegations. Cf. United States v. Barbieri, 49 F. App’x 824, 826–27 (10th Cir.

2002) (unpublished) (discussing several “improper” and “questionable” statements

made by a district court “regarding its belief that the defendant might have violated

more terms of his supervised release than his probation officer was aware of”).

      These statements, however, did not stand alone, but were accompanied by

several disclaimers. “Obviously,” the district court stated, it was “not going to

assume that the defendant committed that further offense,” because “even if [it] did

conclude” that Mr. Donovan perpetrated any of the uncharged burglaries, “[t]hat’s

not what I’m sentencing for here today.” ROA Vol. 3 at 16. The court also found that

it would be “premature” to assume Mr. Donovan had “gone back to the same course

of conduct,” id.—that is, premature to assume he had returned to burglarizing tag

agencies while on supervised release from a fraud conspiracy conviction that was

grounded in that same pattern of criminal activity. The court then reiterated this

conclusion, stating that “I don’t think it’s appropriate for me to proceed on the

assumption he’s been out bumping off tag agencies.” Id. at 17.

      After disclaiming any reliance on the tag agency burglary allegations, the

district court then transparently laid out the conduct upon which it did base its

sentencing decision, stating that “the most serious aspect of the circumstances here,

                                           15
separate and apart from the drug use, has to do with the violation that, essentially,

said he was lying to the probation officer.”4 Id. This referred to warrant

violation #4—that Mr. Donovan was dishonest about his Vantage Point

employment—which was among the violations to which Mr. Donovan stipulated. The

court found that this “was a very important thing he was lying about,” due to “the

potential . . . for [Mr. Donovan] to be in a position with a company like Vantage

Point where he could access the same sorts of [personal] information” that he

misappropriated in furtherance of the bank fraud conspiracy that led to his underlying

conviction. Id. “[I]f we’re going to put [Mr. Donovan] in a position where there’s

that kind of a risk” regarding his illegal conversion of personal identifying

information, the court went on to state, “it makes an abundant amount of sense to

make sure that that prospective employer knows the history and knows explicitly the

risk they’re assuming by hiring the defendant.” Id. But before his probation officer

could have a “very detailed conversation with the employer” to clearly convey that

risk, ROA Vol. 2 at 3, Mr. Donovan began to work for Vantage Point “on the side,”

and “misrepresented that to the probation officer,” ROA Vol. 3 at 18.

      The district court left little doubt that it was imposing a sentence based on this

breach of trust, rather than on any factual allegations related to the uncharged tag

agency burglaries. Mr. Donovan’s intentional concealment of his Vantage Point


      4
        This statement—particularly, the phrase “separate and apart from the
drug use”—suggests that the district court based its sentencing decision only upon
Mr. Donovan’s drug use (stipulated violation #3) and untruthfulness (stipulated
violation #4).
                                           16
employment from his probation officer was “the sort of a breach of confidence, a

breach of the necessary conduct for the supervision relationship to work properly,”

the court determined, that “is a very serious violation . . . requir[ing] a meaningful

response.” Id. The court went on to conclude that this “breach of a duty of

truthfulness and candor to the probation officer is a serious enough matter that there

needs to be a meaningful sentence imposed here.” Id. That meaningful sentence, in

the court’s determination, was 18 months’ imprisonment—above the Chapter 7

advisory policy statement range of 6–12 months, see U.S.S.G. § 7B1.4(a), but below

the government’s request for the 24-month statutory maximum, see 18 U.S.C.

§ 3583(e)(3).

       It is thus clear from the record that, despite the district court’s references to the

recent tag agency burglaries, it did not base Mr. Donovan’s revocation sentence on

these factual allegations, even in part. Both the court’s explicit disclaimers that it

would be premature and inappropriate to place any decisional weight on the tag

agency burglary allegations, as well as its significant and repeated emphasis on

Mr. Donovan’s admitted violation of his “duty of truthfulness and candor,” ROA

Vol. 3 at 18, lead to the conclusion that the government’s presentation of the tag

agency burglary evidence did not “help[] sway [the] sentencing decision,” contrary to

Mr. Donovan’s assertion. See Appellant Br. at 11. As such, the court did not act in

the way Mr. Donovan claims constitutes procedural error.

       Because we determine that the district court did not procedurally err under the

first element of plain-error review, we need not analyze the remaining elements. See

                                            17
United States v. Gantt, 679 F.3d 1240, 1246 (10th Cir. 2012) (“Because all four

[plain error] requirements must be met, the failure of any one will foreclose relief and

the others need not be addressed.”).5

                           B. Substantive Reasonableness

      “Review for substantive reasonableness focuses on whether the length of the

sentence is reasonable given all the circumstances of the case in light of the factors

set forth in 18 U.S.C. § 3553(a).” Friedman, 554 F.3d at 1307. In the context of

revocation sentencing based on a violation of supervised release, those factors

include:

      the nature and circumstances of the offense; the history and
      characteristics of the defendant; the need for the sentence imposed to
      afford adequate deterrence, protect the public, and provide the
      defendant with needed educational or vocational training, medical care
      or other correctional treatment in the most effective manner; pertinent
      guidelines; pertinent policy statements; the need to avoid unwanted
      sentence disparities; and the need to provide restitution.

United States v. Contreras-Martinez, 409 F.3d 1236, 1242 n.3 (10th Cir. 2005); see

18 U.S.C. § 3583(e) (calling for consideration of these § 3553(a) factors prior to


      5
        Additionally, because we determine that the district court did not rely on the
uncharged burglaries in imposing its sentence, we pass no judgment on the subsidiary
legal question of whether such reliance would actually amount to procedural error.
We note, however, that Mr. Donovan did not dispute any of the factual findings
presented in the presentence investigation report. “At sentencing, the court may
accept any undisputed portion of the presentence report as a finding of fact.” Fed. R.
Crim. P. 32(i)(3)(A). Furthermore, “at a sentencing hearing the court can have access
to any relevant information, as long as it adheres to a preponderance of the evidence
standard.” United States v. Ruby, 706 F.3d 1221, 1227 (10th Cir. 2013). And an
undisputed statement can satisfy the preponderance of the evidence standard in the
absence of contrary evidence. See United States v. Tindall, 519 F.3d 1057, 1064
(10th Cir. 2008).
                                           18
revocation of a term of supervised release and imposition of a sentence). The district

court “is not required to consider individually each factor listed in § 3553(a), nor is it

required to recite any magic words to show us that it fulfilled its responsibility to be

mindful of the[m].” Steele, 603 F.3d at 808. Rather, “it is enough if the district court

considers § 3553(a) en masse and states its reasons for imposing a given sentence.”

United States v. Kelley, 359 F.3d 1302, 1305 (10th Cir. 2004); see 18 U.S.C.

§ 3553(c).

      We review the substantive reasonableness of a sentence for abuse of

discretion. Gall, 552 U.S. at 51. “This standard applies without regard to whether the

district court imposes a sentence within or outside the advisory Guidelines range.”6

Steele, 603 F.3d at 809. While a revocation sentence within the Chapter 7 advisory

policy range is presumptively reasonable, see McBride, 633 F.3d at 1232–33, a

sentence outside that range is not presumptively unreasonable, see Gall, 552 U.S.

at 51. The appellate court

      may consider the extent of the deviation, but must give due deference to
      the district court’s decision that the § 3553(a) factors, on a whole,
      justify the extent of the variance. The fact that the appellate court might
      reasonably have concluded that a different sentence was appropriate is
      insufficient to justify reversal of the district court.

Id.




      6
        While Mr. Donovan did not object below to the length of his sentence, “when
the claim is merely that the sentence is unreasonably long, we do not require the
defendant to object in order to preserve the issue.” United States v. Torres-Duenas,
461 F.3d 1178, 1183 (10th Cir. 2006).
                                           19
     Mr. Donovan asserts that the district court’s upward variance from the Chapter 7

policy statement range was largely based on the unproven tag agency burglary

allegations, and was therefore substantively unreasonable. He argues that the court

should have instead “sentenced him based solely on the conduct admitted”—“namely

that he had used drugs, failed to appear for treatment, downloaded copyrighted

software and was working at undisclosed employment.” Id. But as discussed in

relation to procedural reasonableness, the record reveals that the court did sentence

Mr. Donovan based solely on the conduct admitted. Specifically, it based the

sentence in large part on Mr. Donovan’s admitted untruthfulness to his probation

officer regarding his unauthorized employment at Vantage Point.

     Placing such heavy emphasis on this “breach of a duty of truthfulness and

candor to the probation officer,” ROA Vol. 3 at 18, is in accord with Chapter 7’s

policy statements, which are among the § 3553(a) factors required to be considered

when imposing a revocation sentence. See 18 U.S.C. § 3583(e). The United States

Sentencing Commission

      debated two different approaches to sanctioning violations of probation
      and supervised release. The first option considered a violation resulting
      from a defendant’s failure to follow the court-imposed conditions of
      probation or supervised release as a “breach of trust.” . . . The second
      option . . . sought to sanction violators for the particular conduct
      triggering the revocation as if that conduct were being sentenced as new
      federal criminal conduct. . . . [T]he Commission adopted an approach
      that is consistent with the theory of the first option; i.e., at revocation
      the court should sanction primarily the defendant’s breach of trust . . . .

U.S.S.G. Ch. 7, Pt. A, 3(b); see Contreras-Martinez, 409 F.3d at 1241 (“The

violation of a condition of supervised release is a breach of trust and, while the

                                           20
sentencing court at revocation takes into account the seriousness of the underlying

crime, it is primarily the breach of trust that is sanctioned.”).

     Here, the district court hewed closely to this guidance in imposing Mr.

Donovan’s revocation sentence, by primarily sanctioning Mr. Donovan for lying to

his probation officer about his employment, “the sort of a breach of confidence, a

breach of the necessary conduct for the supervision relationship to work properly, . . .

[that] requires a meaningful response.” ROA Vol. 3 at 18. While the Sentencing

Commission’s favored approach treats any violation of the conditions of supervised

release as a breach of trust, it is reasonable to treat a violation that itself amounts to

untruthfulness in dealing with a probation officer as “a very serious” breach of trust,

as the district court did here. Id. Thus, although the court did not specifically

reference Chapter 7’s policy statements, it is evident that it considered them. See

United States v. Lee, 957 F.2d 770, 775 (10th Cir. 1992) (“[A]lthough the court did

not specifically reference” the revocation sentencing table, “it is evident that the

court considered the provisions of U.S.S.G. Ch. 7.”).

     This court has recognized the reasonableness of a similar approach to revocation

sentencing. In United States v. Vigil, the defendant received a revocation sentence of

12 months, above the 3- to 9-month range recommended by the Chapter 7 policy

statements. 696 F.3d at 1001. The defendant admitted a “propensity to misstate the

truth” during her term of supervised release, and the district court, in deciding to

impose a sentence above the recommended range, emphasized that she “lie[d] on

every single event that’s in this violation report.” Id. at 1001–02. We consequently

                                            21
rejected the defendant’s argument that her sentence was substantively unreasonable,

while highlighting Chapter 7’s directive that the court should primarily sanction the

defendant’s breach of trust. Id. at 1003. See also Steele, 603 F.3d at 806, 809

(rejecting a substantive reasonableness challenge to an 18-month revocation

sentence, where the Chapter 7 policy range was 4–10 months, based on the

defendant’s breach of trust); Lee, 957 F.2d at 771, 775 (rejecting a substantive

reasonableness challenge to a 24-month revocation sentence, where the Chapter 7

policy range was 3–9 months, while noting that the district court “recited the nature

and circumstances of the offense by which defendant breached the trust of the

court”).

     Furthermore, “a court does not need to find severe or exceptional circumstances

to impose a sentence above the range suggested in the Chapter 7 policy statements,

which are not mandatory and even less compelling than established Guidelines.”7

Vigil, 696 F.3d at 1002–03; see also Contreras-Martinez, 409 F.3d at 1240 (“[T]he

Chapter 7 provisions dealing with violations of supervised release . . . merely

constitute ‘advisory’ policy statements.”). The district court thus did not abuse its

discretion by imposing a revocation sentence six months above the top of the

Chapter 7 advisory range, but six months below the statutory maximum, based


      7
         The United States Sentencing Commission “faced a choice between
promulgating guidelines or issuing advisory policy statements for the revocation of
probation and supervised release.” U.S.S.G. Ch. 7, Pt. A, 3(a). The Commission
opted “to promulgate policy statements only,” id. at 1, which “provide[] greater
flexibility to both the Commission and the courts,” id. at 3(a). See also United States
v. Redcap, 505 F.3d 1321, 1323 (10th Cir. 2007).
                                           22
primarily on a violation of supervised release that it reasonably characterized as a

serious breach of trust.

      In sum, the district court’s imposition of an 18-month sentence was neither

substantively unreasonable nor plainly procedurally unreasonable.

                                 IV. CONCLUSION

      For these reasons, we AFFIRM the 18-month revocation sentence imposed by

the district court on Mr. Donovan.

                                            ENTERED FOR THE COURT


                                            Carolyn B. McHugh
                                            Circuit Judge




                                          23